Citation Nr: 0111490	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  94-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction from a 50 percent evaluation to a 
30 percent evaluation, effective August 1, 1993, for a 
psychoneurotic disorder, described as a depressive disorder 
with tension headaches, was proper.

2.  Entitlement to an increased evaluation, in excess of 30 
percent, for a psychoneurotic disorder, described as a 
depressive disorder with tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active service from May 1961 to June 1969, 
and from September 1971 to January 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida Regional Office (RO), of the Department 
of Veterans Affairs (VA), which reduced the appellant's 
evaluation for a psychoneurotic disorder from 50 to 30 
percent.   

Historically, a September 1969 rating action granted service 
connection for an anxiety neurosis, chronic, manifested by 
tension headaches and irritability, and assigned a 10 percent 
rating from June 1969.  By rating action in April 1971, it 
was increased to 30 percent.  Upon her reenlistment, payment 
of compensation was suspended.

Upon separation from her second period of service, 
compensation payments were restored by rating action in March 
1979. A 30 percent rating was reestablished for a depressive 
neurosis with tension headaches from January 1978.  
Subsequently, a December 1988 rating decision increased the 
evaluation from 30 percent to 50 percent effective September 
1988.  

A January 1993 rating decision proposed to reduce the 50 
percent schedular rating to 30 percent; that reduction was 
accomplished in an April 1993 rating decision, effective from 
August 1, 1993.

The claim actually consists of two separate issues, that of 
restoration of a 50 percent evaluation, and entitlement to a 
current evaluation in excess of 30 percent for said 
disability.  In view of the actions taken below, the Board 
has separated the issues as set forth on the title page.

The issue of entitlement to an evaluation in excess of 30 
percent for a psychoneurotic disorder will be discussed in 
the remand section.


FINDINGS OF FACT

The evidence demonstrates that there had been material 
improvement in the veteran's service-connected psychoneurotic 
disorder under the ordinary conditions of life, specifically 
while working on a full-time basis during the time period in 
question.


CONCLUSION OF LAW

Restoration of a 50 percent schedular evaluation for a 
psychoneurotic disorder with headaches is denied for the time 
period at issue.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.343(a), 4.2, 4.7, 4.21, 4.132,  Diagnostic Code 9405 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that VA 
shall make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit.  This law provides certain notice must be provided.  

In this case, the actions by the RO essentially satisfy the 
requirements of the statute. The veteran was notified by the 
RO regarding all facets of procedural due process and the 
standards applicable to a reduction in a rating.  All 
relevant evidence identified by the veteran, including 
clinical records, and other Federal agency records were 
obtained and considered.  In addition, the veteran was 
afforded several VA examinations relevant to this claim 
concerning the reduction in rating.  This evidence as a whole 
is adequate for purposes of evaluating the propriety of a 
reduction, and includes extensive discussion of the veteran's 
history, current complaints, and diagnoses.  The Board 
concludes that all reasonable and necessary efforts to obtain 
the evidence necessary to substantiate the claim were made, 
and the Board will proceed to consider this claim on the 
merits.  It is noted, additionally that the law and facts at 
the time of the reduction are for application as to the 
reduction.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. In determining 
the severity of a disability, the Board is required to 
consider the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability. 38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Not all disabilities will show all the findings specified in 
the rating criteria but coordination of the rating with 
functional impairment is required. 38 C.F.R. § 4.21. The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. 
Consideration may not be given to factors wholly outside the 
rating criteria provided by regulation. Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence. 38 C.F.R. § 3.105(e). If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished. Id.

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344 requires that the RO and the Board ensure that 
a rating reduction be based on an examination that is as 
complete as the examinations that formed the basis for the 
original rating and that the condition not be likely to 
return to its previous level. 38 C.F.R. § 3.344(a), (b), (c); 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction 
may be accomplished when the rating agency determines that 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 38 
C.F.R. § 3.344(a).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
and (b) do not apply to this case because the 50 percent 
evaluation in effect at the time of the April 1993 rating 
reduction had been in effect less than five years.  
Nevertheless, the Board is required to comply with several 
general VA regulations applicable to all rating reductions 
regardless of the rating level or the length of time during 
which the rating has been in effect.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.13 (2000).

However, when a disability has not become stable and is 
likely to improve, and the disability rating has not 
continued at the same level for at least five years, a 
reexamination disclosing improvement in that disability will 
warrant a reduction in its rating. 38 C.F.R. § 3.344(c).

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. § 4.125 et seq. (1999). In any event, the Board 
finds that there is no basis upon which to conclude that the 
later version of the pertinent regulations would be more or 
less favorable to the veteran.  Indeed, there appears to be 
no significant substantive differences between the two 
versions as applied to this case.  As both the proposed 
reduction and the rating action effectuating that proposed 
action occurred in 1993, prior to the change in the rating 
criteria, the determination will be adjudicated under the 
"old" rating criteria, in effect at that time.  The 
reduction was not accomplished as a result of a change in the 
rating criteria.

Under the old regulations, in effect until November 6, 1996, 
a 10 percent evaluation was warranted for a psychoneurotic 
disorder with mild impairment of social and industrial 
adaptability; a 30 percent evaluation was warranted for 
definite impairment; a 50 percent evaluation was warranted 
for considerable impairment; a 70 percent evaluation required 
lesser symptomatology than a 100 percent evaluation, such as 
to produce severe impairment. Finally, a 100 percent 
evaluation required active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial inadaptability. 38 C.F.R. 
§ 4.132, DC 9405 (1996).

The severity of a psychiatric disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency. Great emphasis was placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints was only preliminary 
to the examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials. 38 C.F.R. 
§ 4.130 (1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

The RO originally established service connection for an 
anxiety neurosis, chronic, manifested by tension headaches 
and irritability in a September 1969 rating decision.  A 10 
percent rating was assigned from the date of separation from 
service in June 1969.  This was increased to 30 percent in 
April 1971.  Subsequently, the veteran reenlisted in 
September 1971 and remained in serve until January 1978.  

Upon separation from her second period of service, 
compensation was reestablished by rating action in March 
1979, and a 30 percent rating was established for a 
depressive neurosis with tension headaches from the date of 
separation from service in January 1978. 

By a December 1988 rating decision, the evaluation was 
increased from 30 percent to 50 percent effective September 
1988, the date of receipt of claim.  This determination was 
reportedly based on private and VA medical records showing 
that she had been hospitalized and had also been treated for 
a "crisis" in the last year.  It was noted that with 
resolution of reasonable doubt in the appellant's favor, an 
increase in severity was shown.  A future examination date 
was set for October 1990.  It was noted that the appellant 
was employable.

In January 1991, the veteran underwent a VA examination for 
purposes of determining the current severity of her 
neuropsychiatric disorder.  It was noted that she had been 
told in service that she had a passive aggressive 
personality, and had two psychiatric hospitalizations in the 
past.  The examiner noted she was friendly; cooperative; 
coherent; and, oriented.  Her memory was good, and judgment 
and insight were average. Affect showed some depression.  She 
was considered competent to handle funds.  The diagnosis was 
depression by history.

The RO determined at that time to continue the 50 percent 
rating, but requested a routine future examination.

In a November 1992 VA examination, it was noted that the 
veteran appeared to be a very neatly groomed, and 
appropriately attired frail looking young woman.  She 
exhibited a good attention span; was well oriented, with a 
fairly good memory; and judgment and insight were intact.  
She did have difficulty with the chronological order of 
painful past events.  Her capacity for recall was adequate; 
functions of discrimination, abstraction, and calculation 
were all intact.  Vocabulary and fund of information was 
average; speech was soft, coherent, logical, and followed a 
well organized progression.  There was no looseness of 
association, or bizarre ideation.  She displayed hesitancy 
and indecisiveness; but, no ideations of insignificance, 
helplessness, or extreme vulnerability were expressed.  Mood 
was depressed with appropriate affect.  She was considered 
competent to handle funds.  

The diagnoses were; dysthymic disorder, in partial remission 
with medication and therapy; mixed personality disorder; and 
migraine type headaches.  There were no major stressors 
noted.  The current level of functioning was about a GAF of 
75, with mild symptoms and mild difficulty in social and 
occupational functioning due to recurring migraine type 
headaches.  Her prognosis was considered fairly good with her 
current treatment program. 

In a January 1993 rating decision, the RO proposed to reduce 
the disability evaluation for the service-connected 
depressive neurosis with headaches from 50 percent to 30 
percent.  The reduction was based on the fact that medical 
evidence over the past two years had shown definite sustained 
improvement in her symptoms.  The RO advised the veteran of 
the proposed reduction in February 1993, and also advised the 
veteran of her right to submit evidence or argument in 
support of retaining the 50 percent rating.

The veteran indicated, in a letter submitted in February 
1993, that she disagreed with the proposed reduction, and 
requested a personal hearing.

At a personal hearing in March 1993, the veteran offered 
testimony in support of her claim.  She noted that she was 
employed full-time.  Her boss understood she had a headache 
disorder and allowed her some concessions at work.  She also 
has taken some time off for her depression. 

In an April 1993 rating action, the RO reduced the disability 
rating to 30 percent, and, in May 1993, the veteran was 
provided with a copy of the rating decision, and notified 
that the effective date of the reduction would be August 1, 
1993. Following this notice to the veteran, the reduction was 
implemented.

The Board in November 1995 remanded this claim to obtain all 
outstanding treatment records for the file, as well as for a 
VA examination to determine the exact nature and severity of 
the service connected psychoneurotic disorder.

Just prior to the case being returned to the Board for 
adjudication, it was indicated that the veteran had taken a 
disability retirement because of her service-connected 
disorder. The claim was remanded in October 1998, to obtain 
these records.  While records from her employer (Federal 
government) had been requested in the prior remand, they had 
not been received.  The remand was a further attempt to 
obtain these records.

Subsequently, the Board remanded this claim again in November 
1999, as the RO failed to comply with the October 1998 
Remand.  The RO erroneously requested the veteran to sign and 
return VA form 21-242, authorization to release information 
to the VA in order for the RO to request her employment 
records from HUD.  No further action was taken by the RO.  
The Board notes that no authorization is required from the 
veteran for the release of any necessary evidence from 
another Federal government agency.  Pertinent records were 
thereafter obtained.

The record contains substantial treatment records for various 
conditions including mental disorders.  These do not contain 
any medical evidence, or opinion dating from the time of the 
proposed or actual reduction in her rating for a 
psychoneurotic disorder indicative of a greater disability 
than shown by the VA examinations. 

In addition, the HUD employment records requested by the 1999 
Remand were received.  These reveal that the veteran retired 
in April 1996, over 2 1/2 years after the reduction in her 
rating.  The retirement was not shown to be due to her 
psychoneurotic disorder.  She became eligible for normal 
retirement under a special civil service program in her 
agency and availed herself of the benefit.

The Global Assessment of Functioning (GAF) Scale considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994). A GAF 
score of 71 to 80 indicates that the examinee has no more 
than slight impairment in social, occupational, or school 
functioning. A GAF of 61 to 70 indicates some mild symptoms, 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships. 

In the January 1991 VA examination the impression was 
depression by history.  In the November 1992 VA examination, 
impression was of only mild psychiatric symptoms and a GAF 
score of 75 was assigned.  It was noted that her prognosis 
was fairly good as long as she maintained her current 
treatment program.

It must be observed that at the time of the reduction she was 
compliant with her regimen of medication and therapy.  She 
was also fully employed, and remained so for several years.  
The findings on both the 1991 and 1992 VA psychiatric 
examinations do not document the signs and symptoms which 
warrant greater than a 30 percent schedular evaluation.  
Under Diagnostic Code 9405, she does not meet the criteria 
for a rating in excess of 30 percent.  38 U.S.C.A. § 4.132, 
DC 9045 (1996).

Accordingly, the evidence of record reflects that there had 
been a material improvement in severity of the veteran's 
psychiatric disability under the ordinary conditions of life, 
specifically while working. Thus, reduction to a 30 percent 
schedular rating was appropriate and restoration of a 50 
percent rating is not warranted.

The law provides that when, after considering all information 
and lay and medical evidence of record, there is an 
approximate balance of positive and negative evidence as to 
any material issue, VA shall give the claimant the benefit of 
the doubt. 38 U.S.C.A. § 5107(b) (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
effective November 9, 2000).

However, in reaching this decision, it is the judgment of the 
Board that the preponderance of the evidence is against this 
veteran's claim and, thus, there is no doubt to be resolved 
in her favor.


ORDER

The reduction from a 50 percent evaluation to a 30 percent 
evaluation, effective August 1, 1993, for a psychoneurotic 
disorder with headaches, was proper and restoration of a 50 
percent schedular rating for that period of time is denied.



REMAND

The veteran has claimed that her psychoneurotic disorder with 
headaches is worse that the current 30 percent evaluation 
would indicate.

As previously noted, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was passed redefining the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist.  In part, due to this change in the law, 
an additional remand is required on this issue for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Specifically, the Board notes that this case has been 
remanded several times since 1995 to develop the evidence in 
support of the veteran's claims. Moreover, the Board notes 
that it has been 3 1/2 years since the veteran's last VA 
examination in September 1997.  The record also indicates 
that the veteran's condition has been controlled by therapy 
and medication. No new medical treatment records are of file 
since the September 1997 VA examination.  As this claim must 
be remanded for a comprehensive and current VA examination, 
any additional treatment records which are not associated 
with the claims file should be obtained. 

Accordingly, the Board finds that additional development of 
the claim is warranted.  Finally, the veteran is advised that 
while the case is on remand status, she is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and post 
1997 dates of treatment by any 
physicians, hospitals, or treatment 
centers (private, VA or military) who 
have provided her with relevant treatment 
for her psychoneurotic disorder with 
headaches not already associated with the 
claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and her 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should then schedule the 
veteran for a social and industrial 
survey.  Included should be information 
concerning her current and previous 
employment and the reasons for leaving 
prior jobs.  Contact with the employers 
should be made as indicated, and the 
assistance of the veteran in obtaining 
this information should be requested as 
needed.

4.  Thereafter, the veteran should be 
scheduled for the appropriate VA 
examination.  The examiner should, based 
on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
veteran's current psychiatric status, 
including any diagnoses of a current 
psychiatric disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder and a copy of 
the current psychiatric rating criteria 
should be provided to the examiner for 
review.  

After reviewing the claims folder and 
examining the veteran, the examiner is 
requested to enter an opinion as to the 
degree of industrial impairment caused by 
the service-connected psychoneurotic 
disorder only.  A Global Assessment of 
Functioning (GAF) score should also be 
determined, and a full explanation of its 
meaning should be set out.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

6.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	
		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



